Name: Commission Regulation (EC) No 1446/2005 of 5 September 2005 adopting derogations from the provisions of Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics as regards the United Kingdom and Austria (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  economic analysis;  European Union law;  Europe
 Date Published: nan

 6.9.2005 EN Official Journal of the European Union L 229/13 COMMISSION REGULATION (EC) No 1446/2005 of 5 September 2005 adopting derogations from the provisions of Regulation (EC) No 2150/2002 of the European Parliament and of the Council on waste statistics as regards the United Kingdom and Austria (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (1), and in particular Article 4(1) thereof, Having regard to the request made by the United Kingdom on 20 December 2004, Having regard to the request made by Austria on 16 November 2004, Whereas: (1) In accordance with Article 4(1) of Regulation (EC) No 2150/2002, derogations from certain provisions of Annexes to that Regulation may be granted by the Commission during a transitional period. (2) Such derogations should be granted, at their request, to the United Kingdom and Austria. (3) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom (2), HAS ADOPTED THIS REGULATION: Article 1 1. The following derogations from the provisions of Regulation (EC) No 2150/2002 are hereby granted: (a) The United Kingdom is granted derogations for the production of results relating to Section 8(1.1), Items 1 (agriculture, hunting and forestry), 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8(2) of Annex II. (b) Austria is granted derogations for the production of results relating to Section 8(1.1), Items 2 (fisheries) and 16 (services activities) of Annex I and those relating to Section 8(2) of Annex II. 2. The derogations provided for in paragraph 1 are granted only in respect of data for the first reference year, namely 2004. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 332, 9.12.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 783/2005 (OJ L 131, 25.5.2005, p. 38). (2) OJ L 181, 28.6.1989, p. 47.